OPINION
DICE, Commissioner.
Appellant was convicted, upon his plea of nolo contendere and waiver of trial by jury, of the offense of hog theft and his punishment was assessed at confinement in the penitentiary for two years.
Judgment was rendered on October 27, 1965, and notice of appeal was given on January 15, 1966, when sentence was pronounced by the court.
The record on appeal was prepared under the provisions of the 1965 Vernon’s Ann. Code of Criminal Procedure.
Appellant’s sole ground of error urged on appeal is that the state failed to prove ownership of the stolen hogs, as alleged in the indictment.
The indictment alleged ownership of the two stolen hogs in Joe Knust.
At the hearing on appellant’s plea, proof was offered by the state that on the night in question the appellant and two companions, while acting as principals, went to the Davidson Feed Pens, in Reeves County, and took two hogs without consent of the owner.
The prosecuting witness, Joe Knust, in whom ownership of the hogs was alleged, testified that on such date he was employed by the Davidson Feed Pens as manager in charge of its operations and that he gave no one permission to take the hogs.
The testimony of the prosecuting witness was sufficient to sustain the allegation of ownership in the indictment. Art. 402, C.C.P. of 1925 (Art. 21.08, 1965 Code), provides, in part, as follows:
“Where one person owns the property, and another person has the possession of the same, the ownership thereof may be alleged to be in either * *
See: Ritchie v. State, 171 Tex.Cr.R. 51, 344 S.W.2d 878.
The judgment is affirmed.
Opinion approved by the court.